DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to application filed August 20, 2020.  Claims 1-8 are pending.  

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The references of record including Sato (2020/0142213), Seo (2019/0369292), Ohyama (2017/0336546), Epstein (2016/0118448), Kim (8,338,823), Aizawa (2003/0127656), Sato (2020/0326579), etc., alone or in combination, do not anticipatively disclose each and every aspect of the claimed optical device, or fairly make a prima facie obvious case of the claimed optical device, in combination with other claimed limitations as recited in claim 1, the inclusion of comprising, in the following order: an organic electroluminescent substrate having light emitting portions by organic electroluminescence and a non-light emitting portion which has a metallic reflecting portion; a circularly polarized light-separating layer that is formed of a composition including a liquid crystal compound, has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one direction in a plane, and separates light emitted from the light emitting portions of the organic electroluminescent substrate into right-handed circularly polarized light and left-handed circularly polarized light; a patterned retardation layer that converts the circularly polarized light separated by the circularly polarized light-separating layer into linearly polarized light, has constant in-plane retardation, and includes a plurality of regions among which a direction of a slow axis varies in the same plane, and a polarizer.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 

 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822